Citation Nr: 1439851	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-23 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to the benefit currently sought on appeal. 

In March 2013, the Veteran testified before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the March 2013 Board hearing, the Veteran testified that his service-connected bilateral hearing loss has worsened since the most recent VA examination, which was conducted in July 2012.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

Additionally, the Board notes that Social Security Administration (SSA) records have been associated with the claims file.  However, the November 2010 notice of disagreement appears to indicate that the Veteran is in receipt of SSA benefits while the current SSA records associated with the claims file do not indicate receipt of such benefits.  Therefore, upon remand, the RO shall associate any outstanding SSA benefit records with the claims file.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  

In addition, the RO shall associate pertinent outstanding records of VA treatment dated since October 2012.  

Accordingly, the case is REMANDED for the following action:

1. Gather any outstanding pertinent records of VA treatment dated since October 2012, to include treatment from the El Paso VA facility, and associate them with the file.  If no additional records are available, this should be documented. 

2. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include records of any pertinent private treatment.  Associate any available identified records with the claims file.  

3. Request from the SSA copies of any outstanding SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.  

4. After associating any pertinent, outstanding records with the claims file, schedule the Veteran for a VA audiology examination to determine the nature, extent, and severity of his service-connected bilateral hearing loss.  The claims file should be made available and reviewed by the examiner.  

The examination is to encompass pure tone threshold (in decibels) and Maryland CNC testing.  In addition to objective test results, the examiner should describe the functional effects caused by the hearing disability in the report, including the effect of the Veteran's hearing loss on his occupational and daily functioning.  

5.  Then, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case and afford them appropriate time to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



